Filed 6/6/22 P. v. Tuiono CA4/2
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E071886

 v.                                                                       (Super.Ct.No. RIF1800197)

 SAMUEL TUIONO,                                                           OPINION ON TRANSFER

           Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed in part; reversed in part; and remanded with directions.

         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland and Charles C. Ragland, Assistant Attorneys

General, A. Natasha Cortina, Amanda E. Casillas, Arlene A. Sevidal and Junichi P.

Semitsu, Deputy Attorneys General, for Plaintiff and Respondent.



                                                              1
       A jury convicted defendant Samuel Tuiono of attempted murder (Pen. Code, 1

§§ 664, 187, subd. (a), count 1) and robbery (Pen. Code, § 211, count 2), and found true

the firearm use enhancement attached to both offenses. (§§ 12022.53(d),2 1192.7,

subd. (c)(8).) The trial court sentenced him to a total term of 32 years to life in state

prison, including 25 years to life for the firearm use enhancement.3

       Defendant appealed, arguing remand was necessary (1) to permit the court to

exercise its authority—under section 12022.53(h)—to strike the 25-year enhancement

under section 12022.53(d), and impose a lesser uncharged enhancement under either

section 12022.53(b) or section 12022.53(c), and (2) to give defendant the opportunity to

request a hearing on his ability to pay the various fines and fees imposed. Defendant

further argued there was a sentencing error in the abstract of judgment.

       On March 25, 2020, we filed a nonpublished opinion rejecting his arguments and

affirming the judgment. The California Supreme Court granted review of our opinion;

issued People v. Tirado (2022) 12 Cal.5th 688, 692 (Tirado), which held that “the

statutory framework permits a court to strike the section 12022.53(d) enhancement found

true by the jury and to impose a lesser uncharged statutory enhancement instead”;



       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2 For clarity, we will omit “subdivision” when citing to section 12022.53, i.e.,
section 12022.53(d), 12022.53(h), etc.

       3  Defendant’s sentence was as follows: count 1 (attempted murder), seven years,
plus a consecutive 25-year-to-life term for the gun use enhancement; count 2 (robbery),
five years, plus a consecutive 25-year-to-life term for the gun use enhancement, with the
total term on count 2 stayed. (§ 654.)

                                              2
vacated the March 25, 2020 opinion; and transferred this case back to us for

reconsideration in light of Tirado.

       Following remand, the parties filed supplemental briefing. Defendant contends,

and the People concede, remand for a new sentencing hearing is necessary so the trial

court may consider whether to impose a lesser uncharged enhancement under

section 12022.53. (Tirado, supra, 12 Cal.5th at p. 692.) Defendant also contends, and

the People again concede, that the matter must be remanded for resentencing

(1) consistent with Assembly Bills No. 124 and 518 (2021-2022 Reg. Sess.), and Senate

Bill No. 567 (2021-2022 Reg. Sess.); and (2) to strike the various fees eliminated by the

passage of Assembly Bills No. 1869 (2019-2020 Reg. Sess.) and 177 (2021-2022 Reg.

Sess.). We agree and remand the matter to the trial court for resentencing. The judgment

of conviction is otherwise affirmed.

                   I. PROCEDURAL BACKGROUND AND FACTS

       Defendant (born in Dec. 2000) responded to the victim’s online offer to sell a

backpack, agreeing to meet at a Riverside restaurant. On October 19, 2017, the victim,

his wife, and son arrived at the restaurant. While his family waited in the car, the victim

brought the backpack into the restaurant, where he saw two young men (later identified

as defendant and B.H.). The victim approached the young men and defendant suggested

they go outside. Once outside, defendant pointed a gun at the victim’s face and said,

“‘Look, Cuz, it’s a stick-up.’” Defendant and B.H. began walking away with the victim’s

backpack, without paying for it; however, the victim followed. When the victim got

close to defendant, he fired his gun, shooting the victim in the thigh.


                                              3
                                      II. DISCUSSION

       A.     Remand of the Firearm Enhancement Sentence Is Warranted.

       Section 12022.53 creates three firearm enhancements: (1) a 25-year enhancement

for “personally and intentionally discharg[ing] a firearm and proximately caus[ing] great

bodily injury” (§ 12022.53(d)); (2) a 20-year enhancement for “personally and

intentionally discharg[ing] a firearm” (but without proximately causing great bodily

injury) (§ 12022.53(c)); and (3) a 10-year enhancement for “personally us[ing] a firearm”

(§ 12022.53(b)). The trial court is vested with the discretion to “strike or dismiss an

enhancement” it was “otherwise required to . . . impose[]” “in the interest of justice

pursuant to Section 1385” (§ 12022.53(h)), and to impose any enhancement so long as

“the existence of any fact required under subdivision (b), (c), or (d) shall be alleged in the

accusatory pleading and either admitted by the defendant in open court or found to be

true by the trier of fact” (§ 12022.53, subd. (j)).

       In Tirado, our Supreme Court held that a trial court that “determines that the

section 12202.53(d) enhancement should be struck or dismissed under section

12022.53(h) . . . may, under section 12022.53(j), impose an enhancement under section

12022.53(b) or (c),” “even if the lesser enhancements were not specifically charged . . . or

found true by the jury.” (Tirado, supra, 12 Cal.5th at pp. 696, 698.) Here, the trial court

rejected defendant’s request to exercise its discretion to strike or dismiss his firearm

enhancement under section 12022.53(d). Indeed, the court remarked that

section 12022.53(h) gives it the discretion to do so—either strike or dismiss the

enhancement—however, the court found that “it is not in the interest of justice to strike


                                                4
the allegation.” The People acknowledge that the court was unaware of its discretion to

dismiss the section 12022.53(d) enhancement, and replace it with an uncharged lesser

included enhancement under section 12022.53(b) or 12022.53(c). (People v. Gutierrez

(2014) 58 Cal.4th 1354, 1391 [A court that is unaware of the scope of its discretion

cannot exercise its discretion.].) They further concur that the appropriate remedy is to

remand “to give the sentencing court an opportunity to consider whether to impose a

lesser included firearm enhancement under section 12022.53.” We agree that remand is

required. (Tirado, at p. 702.)

       B.     Newly Enacted Sentencing Laws Apply on Remand.

       While defendant’s appeal was pending, the Governor signed Assembly Bills

No. 124 and 518, and Senate Bill No. 567 into law, effective January 1, 2022. Among

other things, Assembly Bill No. 124 establishes a presumption that the trial court will

impose the lower term under specified circumstances, including, as relevant here, when a

defendant was under 26 years of age at the time of the offense and that was a contributing

factor in the commission of the offense. (§ 1170, subd. (b)(6)(B), added by Stats. 2021,

ch. 695, § 5.) Senate Bill No. 567, among other things, generally limits the trial court’s

ability to impose the upper term unless aggravating circumstances have been stipulated to

by the defendant or found true beyond a reasonable doubt by a jury or by the court in a

court trial. (§ 1170, subd. (b)(1), (2), added by Stats. 2021, ch. 731, § 1.3.) Assembly

Bill No. 518, provides the trial court with the discretion to choose which sentence to

impose when a defendant has been convicted under two different Penal Code provisions

for the same act. (§ 654, subd. (a); see Stats. 2021, ch. 441, § 1.)


                                              5
       The parties agree the trial court is required to apply all newly enacted sentencing

laws on remand. We concur.

       C.      Discrepancies Between the Abstract of Judgment and Oral Pronouncement

of Sentence.

       In their original briefing, defendant contended, and the People agreed, the abstract

of judgment requires correction because it does not reflect the trial court’s oral

pronouncement with respect to certain fines and fees. As the matter is being remanded

for resentencing, we conclude this issue is moot.

       D.      Imposition of Fines, Fees, and Assessments.

       In his original briefing, defendant asserted that under the reasoning in People v.

Dueñas (2019) 30 Cal.App.5th 1157, 1168, the imposition of a $60 conviction

assessment/court facility fee (Gov. Code, § 70373), an $80 court operations

assessment/fee (Pen. Code, § 1465.8), and a $300 restitution fine (Pen. Code, § 1202.4)

without a determination of ability to pay violated his rights under the due process, equal

protection, and excessive fines clauses of the federal and California constitutions. Since

the matter is being remanded to the trial court for resentencing, defendant may request an

ability to pay hearing on his various fines and fees.

       In supplemental briefing, the parties agree that the $514.58 booking fee (former

Gov. Code, § 29550) and $1,500 presentence incarceration cost fee (former Pen. Code,

§ 1203.1c) must be vacated because the passage of Assembly Bills No. 1869 and 177

eliminated them.




                                              6
       Effective July 1, 2021, Assembly Bill No. 1869 eliminated a trial court’s authority

to impose a booking fee pursuant to former Government Code section 29550, as well as

the ability to collect unpaid balances on amounts previously imposed. (Gov. Code,

§ 6111, subd. (a); Stats. 2020, ch. 92, §§ 2, 11, effective Sept. 18, 2020, operative July 1,

2021.) Also, under Penal Code section 1465.9, the unpaid balance of the $1,500

presentence incarceration costs imposed under former Penal Code section 1203.1c is

“unenforceable and uncollectible,” and the portion of the judgment imposing this fee

must be vacated. (Pen. Code, § 1465.9, subd. (b); Stats 2020, ch. 92, § 62, eff. Sept. 18,

2020, operative July 1, 2021, amended by Stats. 2021, ch. 257, § 35, eff. Sep. 23, 2021;

see former Pen. Code, § 1203.1c (Stats 2021, ch. 257, § 25), eff. Sept. 23, 2021, repealed

Jan. 1, 2022.) According to the plain language of Government Code section 6111 and

Penal Code section 1465.9, the unpaid balances—remaining as of July 1, 2021—of the

booking and presentence incarceration cost fees must be vacated. (People v. Greeley

(2021) 70 Cal.App.5th 609, 626-627.)




                                              7
                                   III. DISPOSITION

       Defendant’s sentence is vacated, and this matter is remanded for resentencing. At

resentencing, the trial court shall consider whether to impose a lesser uncharged

enhancement under section 12022.53 (Tirado, supra, 12 Cal.5th at pp. 696, 700) and

exercise its discretion under Assembly Bills No. 124 and 518, and Senate Bill No. 567.

Any remaining unpaid balances, as of July 1, 2021, of the booking fee (former Gov.

Code, § 29550) and the presentence incarceration cost fee (former Pen. Code, § 1203.1c)

are vacated. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                McKINSTER
                                                                                         J.
We concur:



RAMIREZ
                        P. J.


MILLER
                           J.




                                             8